Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4–6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiemann in view of WO 2015086662 A1 to Ahouanto et al. (“Ahouanto”). 
Regarding claim 4, Tiemann discloses a rim 1 for a tire 2, the tire being mounted on a flexible extender 3, the flexible extender being mounted on the rim such that the tire is not in contact with the rim (as evident from the drawing), the rim having an axis of rotation DD' and having a rim seat (seat receiving 34) extended axially toward the outside by a rim flange (portion of the rim axially outside of the rim seat), the rim flange having a radially outer bearing face with a first portion 13, that is oriented substantially in a perpendicular plane and is situated radially on the outside with respect to the rim seat (as evident from the Figure), and a second portion (substantial majority of the portion of the rim that extends coextensively with the portion of 3 axially outside of 34), that is inclined toward the outside (as evident from the Figure), situated axially on the outside with respect to the first portion (as evident from the Figure), and situated at least partially radially on the outside with respect to the rim seat (as evident from the Figure) and a connecting portion (i.e. the curved portion of the rim defining the radially outer edge of 13) between the first portion and the second portion (as evident from the Figure), wherein the second portion is substantially frustoconical (as evident from the Figure), a virtual vertex determined by continuing the substantially frustoconical portion which is situated axially toward the outside with respect to the rim seat (as evident from the Figure, such that a virtual line extending from the rim seat forms a vertex with a line extending from the frustoconical portion).
	Tiemann does not disclose two extenders such that the tire is not in contact with the rim. Ahouanto discloses various embodiments of tires and rims with one or two extenders (compare Figure 1 using two extenders and an appropriately configured rim with Figure 2 using 1 extender with an appropriately configured rim). It would have been obvious to one of ordinary skill in the art to incorporate the second extender onto Tiemann, and modify the rim accordingly with the motivation of achieving a more even balance and weight distribution across the axial width of the rim thus preventing uneven wear on the wheel and tire assembly. 
 
Regarding claim 5, Tiemann in view of Ahouanto discloses the rim of claim 4 and at least suggests via Figure 1 that the frustoconical portion extends at an angle between 0 and 45 degrees but does not explicitly set forth such angle at between 5 and 30 degrees. However, it would be understood that such angle of inclination of the rim would be a result effective variable since the angle of the frustoconical portion affects the displacement and distribution of stress and forces and also impacts the ease of assembling the tire onto the rim (see [0005]). Therefore, it would have been obvious to one having ordinary skill in the art to extend the frustoconical portion at such angle since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that the achieving such angle would serve best to reduce stress concentration at the connecting portion and also reducing the opportunity for pinch points between the tire and the flexible extender.

Regarding claim 6, Tiemann in view of Ahouanto discloses the rim of claim 4 wherein the second portion and the connecting portion have a cumulative axial width WR substantially equal to the width of the flexible extender minus the width of the edge bead 34. Thus, Tiemann does not explicitly disclose that WR is between 15 mm and 21.5 mm. However, it would be understood that such a length would be a result effective variable since the length is directly proportional to the size of the rim and size of the tire and also serves to provide an adequate seat for the tire bead and impacts the tire assembly process given a particular dimension of the tire (e.g. see [0005]). Therefore, it would have been obvious to one having ordinary skill in the art to size the width of the second portion and the connecting portion as such since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One of ordinary skill in the art would find that the achieving such angle would serve best to provide adequate structural support for the tire given a particular size of the tire and impacts the ease of tire assembly. 
Response to Arguments
Applicant’s arguments dated 6/22/22 have been received and reviewed. Applicant argues that Tiemann does not disclose that the “virtual vertex…is situated axially toward the outside with respect to the rim seat” (pg 5, emphasis in original). Examiner disagrees. First, there is no reference point defining what other reference line forms the vertex. The vertex is formed by an imaginary extension of the frustoconical portion, but what defines the horizontal line? The specification ostensibly provides for the rotational axis defining the vertex, but this would need to be claimed particularly when alleged that such distinguishes from the prior art. Further, the claim does not recite which direction the imaginary extension extends. Is it extending towards the center of the rim? Is it extending away from the center of the rim? Examiner agrees that if the claim expressly defines that, for example the rotational axis forms the vertex along with the axially outwardly extension of the frustoconical portion, such would appear to overcome Tiemann. Additionally, applicant may wish to consider simply reciting that the frustoconical portion is sloped to extend in an axially outward direction away from the rotational axis. Additionally, examiner notes that there is an end portion of Tiemann that does incline toward the rotational axis so Examiner would recommend setting forth that the frustoconical portion extends to the axial edge of the rim. As a point of clarification, examiner interprets the last clause of claim 4 such that the frustoconical portion is situated axially outside of the rim seat; not the virtual vertex. However, examiner appreciates that applicant intends to be claiming that it is the virtual vertex which is claimed to be situated axially toward the outside with respect to the rim seat. Examiner simply notes that the claim is, and has been, examined with the former interpretation but recognizes that both interpretations are reasonable. If applicant desires the latter interpretation, the claim should be amended to exclude the former interpretation as being reasonable.
Next, Applicant argues that Tiemann does not argue the use of two extenders. Examiner presently cites the modifying reference so this argument is moot. 
Next, Applicant argues that one would not be motivated to modify Tiemann. Examiner agrees to the extent that a modification of the rim would also be necessary and also to the extent that additional evidence would be needed to teach such a modification. In other words, a mere assertion that it would have been obvious to include a second adapter to Tiemann without changing the rim would not be sufficient in view of the teachings and purpose of Tiemann. However, Examiner relies upon Ahouanto to provide such a teaching. Ahouanto provides the express suggestion that one of ordinary skill in the art could choose between one or two adapters and shape the rim appropriately. Although the reasons for doing so are not expressly and clearly set forth in Ahouanto, the embodiment with two extenders sets forth a more balanced wheel than that with just one. Further the stress distribution would vary more so with the embodiment of Fig. 2 than that of Fig. 1. Thus, achieving wheel balance, or at least designing a wheel to achieve such is a well known motivation to modify a wheel thus preventing uneven wear on the wheel and tire assembly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617